Rehearing granted, November 29, 2007



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2022



MARTHA WARD, on behalf of herself and all
others similarly situated,

                                               Plaintiff - Appellant,

          versus


DIXIE   NATIONAL   LIFE  INSURANCE   COMPANY;
NATIONAL FOUNDATION LIFE INSURANCE COMPANY,

                                             Defendants - Appellees,

          and

PALMETTO MARKETING ASSOCIATES, INCORPORATED;
PATTI JENKINS,

                                                          Defendants.

----------------------------

SOUTH  CAROLINA   DEPARTMENT  OF   INSURANCE;
AMERICA’S     HEALTH     INSURANCE     PLANS,
INCORPORATED,

                                          Amici Supporting Appellees.



                            No. 06-2054



MARTHA WARD, on behalf of herself and all
others similarly situated,

                                                Plaintiff - Appellee,
           versus


NATIONAL FOUNDATION LIFE INSURANCE COMPANY,

                                              Defendant - Appellant,

DIXIE NATIONAL LIFE INSURANCE COMPANY,

                                               Defendant - Appellee,

           and

PALMETTO MARKETING ASSOCIATES, INCORPORATED;
PATTI JENKINS,

                                                         Defendants.

----------------------------

SOUTH  CAROLINA   DEPARTMENT  OF   INSURANCE;
AMERICA’S     HEALTH     INSURANCE     PLANS,
INCORPORATED,

                                         Amici Supporting Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.     Joseph F. Anderson, Jr., Chief
District Judge. (3:03-cv-03239-JFA)


Argued:   May 23, 2007                    Decided:   October 5, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and WIDENER,* Senior
Circuit Judge.


Reversed in part, affirmed in part, dismissed in part, and remanded
by unpublished per curiam opinion.


     *
      Judge Widener heard oral argument in this case but died prior
to the time the decision was filed. The decision is filed by a
quorum of the panel. 28 U.S.C. § 46(d).

                                2
ARGUED: Richard Ara Harpootlian, Columbia, South Carolina, for
Martha Ward, on behalf of herself and all others similarly
situated. Elliot H. Scherker, GREENBERG & TRAURIG, L.L.P., Miami,
Florida, for Dixie National Life Insurance Company and National
Foundation Life Insurance Company. ON BRIEF: Tobias G. Ward, Jr.,
TODD & WARD, P.C., Columbia, South Carolina, for Martha Ward, on
behalf of herself and all others similarly situated.      C. Allen
Foster, Kevin E. Stern, GREENBERG & TRAURIG, L.L.P., Washington,
D.C.; J. Calhoun Watson, SOWELL, GRAY, STEPP & LAFFITTE, L.L.C.,
Columbia, South Carolina, for Dixie National Life Insurance Company
and National Foundation Life Insurance Company. Jeffrey A. Jacobs,
SOUTH CAROLINA DEPARTMENT OF INSURANCE, Columbia, South Carolina,
for the South Carolina Department of Insurance, Amicus Curiae
Supporting Dixie National Life Insurance Company and National
Foundation Life Insurance Company.     Joni Hong, AMERICA’S HEALTH
INSURANCE PLANS, INC., Washington, D.C.; Markham R. Leventhal,
Mitchell D. Sprengelmeyer, JORDEN BURT, L.L.P., Miami, Florida, for
America’s Health Insurance Plans, Inc., Amicus Curiae Supporting
Dixie National Life Insurance Company and National Foundation Life
Insurance Company.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            The named plaintiff in this diversity class action,

Martha   Ward,    asserts     that    National        Foundation      Life   Insurance

Company (National) refuses to pay the full amount of benefits owed

under supplemental cancer insurance policies that were issued by

Dixie National Life Insurance Company (Dixie) and later assigned to

National.        At   the    center    of       the   dispute    is    the   parties’

disagreement over the meaning of the policy language (“actual

charges”)   used      to   determine   benefits.          We    disagree     with    the

district court’s conclusion that, as used in Ward’s policy, the

phrase   “actual      charges”   has    an       unambiguous     meaning,      and   we

therefore vacate the summary judgment granted to National and

remand the case for further proceedings.

            Although the district court certified a statewide (South

Carolina) plaintiff class, Ward seeks to represent a multistate

class.   Because we conclude that Ward has failed to show that the

proposed multistate class satisfies Rule 23(b)(3)’s requirement

that common legal issues are predominant, we affirm the district

court’s decision limiting membership in the plaintiff class to

those who, like Ward, are South Carolina residents.                    In its cross-

appeal National asserts that even a statewide class is improper.

In light of our remand for further proceedings, we conclude that it




                                            4
would be premature for us to consider the class certification

issue.    We therefore dismiss without prejudice National’s cross-

appeal.



                                       I.

            In August 1990 Ward purchased a cancer treatment benefit

policy from Dixie covering both herself and her husband.                       Ward’s

policy is a type of supplemental insurance under which direct

payments are made to the policyholder when an insured patient

undergoes covered cancer treatments.               Benefits under this kind of

policy    are    paid   regardless    of       whether   the   patient   has   other

insurance sufficient to cover all medical expenses.                       When the

patient    has    other   insurance    covering          cancer   treatments,    the

policyholder is able to retain the money received as a result of

the supplemental coverage.

            Benefits under Ward’s policy vary as to the procedure

performed.       In some sections the policy provides clear caps as to

the maximum benefit to be paid.            For example, the policy provides

a   “Schedule of Operations” listing the maximum amount to be paid

-- ranging from $150 for skin excisions to $3000 for removal of an

intracardiac tumor -- for a variety of operations.                  In many other

sections of the policy no dollar amounts are provided, and benefits

are calculated in relation to the “actual charges” for the covered

procedures.       Section (F) of the policy, titled “X-ray Therapy,


                                           5
Radium   Therapy,   Radiation   Therapy,   and   Chemotherapy   Benefit,”

provides an example of this language:

     We will pay the actual charges for teleradiotherapy,
     using   either   natural   or   artificially    propagated
     radiation, when used for the purpose of modification or
     destruction of tissue invaded by cancer. We will also
     pay the actual charges made for plaques or molds or the
     administration     internally,      interstitially,     or
     intracavitarially of radium or radioisotopes in sealed
     sources for the purpose of modification or destruction of
     tissue invaded by cancer. We will also pay the actual
     charges for cancericidal chemical substances and the
     administration   thereof    for   the   purpose   of   the
     modification or destruction of tissue invaded by cancer.

J.A. 221.    Although the phrase is used repeatedly throughout the

policy, no definition for “actual charges” is provided.

            Dixie assigned Ward’s policy to National in 1994.          In

2001 Ward began filing claims under the policy after her husband,

James Ward (James), was diagnosed with prostate cancer and started

receiving treatment.     Shortly thereafter, a dispute between Ward

and National arose over how benefits paid in the amount of the

“actual charges” are calculated.

            For a number of years after the assignment, National

appears to have calculated benefits in the same manner that Dixie

had previously done. Specifically, when the benefit owed was based

on the “actual charges,” Dixie paid the benefit based on the

amounts billed to patients by their medical providers.          Dixie paid

such amounts even though providers often have agreements with

certain insurers to accept as payment-in-full an amount less than

that reflected on the patient’s bill.       In this case, for example,

                                    6
James’s    primary    health     insurance   is   provided      through   a   plan

administered by Blue Cross and Blue Shield of South Carolina

(BCBS).    Regardless of the amounts billed to James, his medical

providers have an agreement with BCBS that requires them to accept

a discounted amount as payment-in-full for services rendered to

BCBS insureds.      This agreement prohibits providers from attempting

to collect an amount in excess of the pre-negotiated, discounted

fee from BCBS insureds such as James.

            Toward the end of the year in 2001, National changed its

benefit payment practice.         When Ward submitted claims for James’s

treatments in 2002, she was told that she would have to submit an

explanation of benefits (EOB) statement.                 By viewing the EOB,

National    would    be   able   to   determine   what    the    pre-negotiated

discount rate was for James’s treatments and calculate benefits in

light of this reduced amount.           Ward refused to provide National

with the EOB statements because she contended that under the terms

of her policy, the “actual charge” was reflected in the non-

discounted bill that she received rather than in the EOB.

            On March 7, 2003, after Ward was unable to resolve the

dispute, she filed an action in the Court of Common Pleas for

Richland County, South Carolina, against both Dixie and National.

The defendants removed the action to federal court on October 10,

2003.     On September 15, 2004, Ward moved to certify a plaintiff

class consisting of


                                        7
     all persons insured under cancer policies from Defendant
     Dixie National Life Insurance Company where Dixie
     promised to pay to the insured the “actual charges”
     incurred for certain medical services, but instead paid
     not the actual charges but rather the (lesser) amount
     that the insured’s primary health insurer negotiated with
     the healthcare provider to pay for the medical
     procedure[.]

S.A. 7.   On May 5, 2005, the district court certified a class of

South Carolina residents.         The court limited the class to South

Carolina residents based on its understanding of South Carolina’s

door-closing statute, S.C. Code Ann. § 15-5-150.                   Ward, with

permission    of   the   court,   filed   a    third   amended   complaint   on

September 27, 2005, asserting claims for (1) breach of contract

against both Dixie and National; (2) bad faith refusal to pay

against National; and (3) breach of contract accompanied by a

fraudulent Act against National.              Ward later abandoned the bad

faith claim.       Cross-motions for summary judgment followed.              In

addition, National filed a motion, joined by Dixie, to decertify

the statewide class.

             On May 10, 2006, the district court granted National’s

motion for summary judgment while denying Ward’s.                   The court

concluded that under South Carolina contract law, the phrase

“actual charges” is not ambiguous and must be read to mean “the

charges for which the patient is liable when medical services are

rendered, not the fictional amounts indicated on the invoice that

the provider does not expect the patient to pay.”                  J.A. 1074.

Because Ward did not prevail on her breach of contract claims, the

                                      8
joint motion to decertify the class and Dixie’s motion for summary

judgment were denied as moot.

            Ward appeals both the grant of summary judgment to

National as well as the district court’s decision to limit class

membership to South Carolina residents.          National has filed a

cross-appeal contesting the district court’s decision to certify

even a statewide class.



                                  II.

            We begin with Ward’s argument that the district court

erred in concluding that, as used in her policy, the unambiguous

meaning of the phrase “actual charges” is the discounted amount

that medical providers have agreed to accept as full payment

pursuant to a third-party agreement with another insurer.             Under

South Carolina law when a term has a “plain, ordinary, and popular

meaning,” courts must interpret the term to give effect to that

ordinary usage. Century Indem. Co. v. Golden Hills Builders, Inc.,

561 S.E.2d 355, 358 (S.C. 2002).        When a term has a plain meaning

and that meaning is “clear and unambiguous, the language [of the

contract]   alone   determines   the    contract’s   force   and   effect.”

Schulmeyer v. State Farm Fire & Cas. Co., 579 S.E.2d 132, 134 (S.C.

2003).   Of course not all terms are susceptible to plain and

ordinary definition because of the simple fact that they are not

popularly used.     As a result, a contract term is ambiguous when it


                                   9
lacks a plain definition and is “capable of more than one meaning

when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who is

cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.”        Hansen

v. United Servs. Auto. Ass’n, 565 S.E.2d 114, 117-18 (S.C. 2002).

          In the district court’s endeavor to discern the plain

meaning of “actual charges” as used in Ward’s policy, it reasoned

that the word “actual” should be given a separate meaning from the

word “charges.”    Because the district court understood the word

“actual” to mean something that is real or true, it concluded that

“actual charges” means the amounts for which the patient is truly

liable as opposed to “the fictional amounts indicated on the

invoice that the provider does not expect the patient to pay.”

J.A. 1074. We disagree both with the district court’s interpretive

approach as well as the conclusion that it reached. The definition

settled on by the district court is not the only one possible when

the language of the policy is considered in light of its context.

As we explain below, the meaning of the phrase “actual charges” as

used in Ward’s policy is ambiguous.

          First,   even   under   the   district   court’s   approach   --

defining each word separately and then putting those definitions

together -- another meaning can reasonably be found.           The words

“actual charges” could also be understood to mean the amount shown


                                   10
on the bill sent to the patient regardless of whether this amount

is the same as the amount actually owed.     Viewed from within the

four corners of the policy, the phrase is ambiguous as there is

nothing to indicate whether “actual charges” is best understood to

mean the amount actually billed or the amount actually owed.     See

Conner v. Am. Pub. Life Ins. Co., 448 F. Supp.2d 762, 766 (N.D.

Miss. 2006)(finding “inherent ambiguity in the undefined term

‘actual charges’”);   Metzger v. Am. Fid. Assur. Co.,     No. CIV-05-

1387-M, 2006 U.S. Dist. LEXIS 70061, at *13 (W.D. Okla. Sept. 26,

2006) (same).

          Second, we disagree with the assertion that the district

court was correct “in considering ordinary dictionary definitions”

of both “actual” and “charges.”   Appellees’ Br. at 21.   We conclude

that a person “who is cognizant of the customs, practices, usages

and terminology as generally understood” in the health insurance

industry would regard “actual charges” as a term of art rather than

two words to be separately defined.     Hansen, 565 S.E.2d at 117.

The words are used throughout the insurance policy together as a

phrase -- a phrase that neither appears in a standard dictionary

nor has an ordinary, popular usage.    Contrary to the defendants’

contention, South Carolina’s principles of contract interpretation

in no way prohibit courts from reading a phrase as a term of art if




                                  11
that is how it would be regarded by an objective observer well-

versed in medical insurance terminology.             See Frazier v. Badger,

603 S.E.2d 587, 591 (S.C. 2004).

            Third, even when viewed as a term of art, the phrase

remains ambiguous. Prior to filing this lawsuit, Ward wrote to the

South Carolina Department of Insurance and asked to be provided

with a legal definition of “actual charge.”             A representative of

the Department wrote back explaining that “[t]he term ‘actual

charge’ in industry-wide standards is the amount that you are

legally obligated to pay for a specific service.”                       J.A. 611

(emphasis in original).        In contrast to the view taken by the

Department of Insurance, numerous health care dictionaries define

“actual charge” as the amount billed.          See, e.g., Mosby’s Medical,

Nursing, and Allied Health Dictionary 26 (4th ed. 1994) (“actual

charge,   the    amount   actually   charged    or    billed   by   a    medical

practitioner for a service.      The actual charge may not be the same

as that paid for the service by an insurance plan.”); Lee Hyde, The

McGraw-Hill Essential Dictionary of Health Care 133 (1988) (“actual

charge. the amount a physician or other practitioner actually bills

a patient or his insurance for a medical service or procedure.”)

(emphasis   in   original).     Because   the    policy   itself        does   not

indicate which definition was intended by the parties, we conclude

that its meaning is ambiguous.




                                     12
           As the Supreme Court of South Carolina has made clear,

“‘Where there is ambiguity, uncertainty or doubt as to proper

construction of [an insurance] contract, intention of the parties

becomes a question of fact for the jury to determine.’           After a

consideration of extrinsic evidence, the jury is to resolve all

remaining ambiguity in favor of the insured[.]”       Waters v. S. Farm

Bureau Life Ins. Co., 617 S.E.2d 385, 388 (S.C. 2005) (quoting

Garrett v. Pilot Life Ins. Co., 128 S.E.2d 171, 174 (S.C. 1962)).

In light of the ambiguity of the phrase “actual charges” in the

policy at issue in this case, we vacate the district court’s grant

of summary judgment to National and remand for further proceedings.




                                  III.

                                    A.

           We now turn to the question of whether the district court

properly limited the class of plaintiffs to those who, like Ward,

are   residents   of   South   Carolina.   In   her   motion   for   class

certification, Ward made clear that she sought to represent persons

residing throughout the southern United States who had bought

policies from Dixie that were later assigned to National.        Because

the proposed class included non-residents of South Carolina, the

district court requested briefing from the parties on the effect of

South Carolina’s door closing statute, S.C. Code Ann. § 15-5-150,


                                    13
on   the    potential   out-of-state     class    members.     That    statute

provides:

      An action against a corporation created by or under the
      laws of any other state government or country may be
      brought in the circuit court:

      (1) By any resident of this State for any cause of
      action; or

      (2) By a plaintiff not a resident of this State when the
      cause of action shall have arisen or the subject of the
      action shall be situated within this state.

S.C. Code Ann. § 15-5-150. As recently reinterpreted by the

Supreme Court of South Carolina in Farmer v. Monsanto Corp., 579

S.E.2d 325 (S.C. 2003), § 15-5-150 determines the capacity of a

party to sue.       Furthermore, Farmer held that “§ 15-5-150 controls

the eligibility of class members in a class action where the

defendant is a foreign corporation.”              579 S.E.2d at 559.         For

suits in South Carolina state court, the effect of Farmer is to

limit      class   membership   to   those   persons   who   would    have   had

capacity to sue for themselves.

              In ruling on Ward’s motion for class certification, the

district court concluded that § 15-5-150 prevented Ward from

representing out-of-state plaintiffs.            The district court reached

this conclusion by relying on our prior decisions stating that “a

South Carolina federal court exercising diversity jurisdiction

must apply § 15-5-150 ‘unless there are affirmative countervailing


                                       14
federal considerations.’”        Proctor & Schwartz, Inc. v. Rollins,

634 F.2d 738, 739-40 (4th Cir. 1980) (quoting Szantay v. Beech

Aircraft Corporation, 349 F.2d 60, 64 (4th Cir. 1965)).                     Our

decisions in Proctor & Schwartz and Szantay, however, interpreted

the     door-closing   statute    in    light   of   the     then-prevailing

understanding that § 15-5-150 restricted not capacity to sue but

the subject matter jurisdiction of state courts.              In Farmer the

Supreme Court of South Carolina overruled its prior cases stating

that § 15-5-150 dealt with jurisdiction.

            In this case, we do not find it necessary to decide what

effect    the   reinterpreted    door-closing      statute    has   on   class

membership in suits being heard in South Carolina federal courts

sitting in diversity.        This is so because, as we discuss next,

Ward has failed to establish that the proposed multistate class

meets    Rule   23(b)(3)’s   requirement    that     common    legal     issues

predominate.

                                       B.

            Fed. R. Civ. P. 23 sets the requirements for class

certification.     First, Rule 23(a) provides that certification is

proper only if

      (1) the class is so numerous that joinder of all members
      is impracticable, (2) there are questions of law or fact
      common to the class, (3) the claims or defenses of the
      representative parties are typical of the claims or
      defenses of the class, and (4) the representative


                                       15
       parties will fairly and adequately protect the interests
       of the class.

Fed.   R.   Civ.   P.   23(a).    Once       Rule   23(a)’s   requirements   of

numerosity, commonality, typicality, and representational adequacy

are met, the proposed class must still satisfy one of three

additional    requirements       for   certification      under    Rule   23(b).

Because Ward sought class certification under Rule 23(b)(3), she

was required to show that

       questions of law or fact common to the members of the
       class predominate over any questions affecting only
       individual members, and that a class action is superior
       to other available methods for the fair and efficient
       adjudication of the controversy.

Fed. R. Civ. P. 23(b)(3).        The predominance requirement under Rule

23(b)(3) “is similar to but ‘more stringent’ than the commonality

requirement of Rule 23(a).”            Thorn v. Jefferson-Pilot Life Ins.

Co., 445 F.3d 311, 319 (4th Cir. 2006) (quoting Lienhart v. Dryvit

Sys., 255 F.3d 138, 146 n. 4 (4th Cir. 2001)).                The party seeking

class certification bears the burden of establishing all Rule 23

requirements.      In re A.H. Robins Co., 880 F.2d 709, 728 (4th Cir.

1989).

            In her class certification memorandum, Ward stated that

“members of the Class are dispersed throughout the southern United

States.”     S.A. 12.    She further noted that “Dixie marketed and

sold cancer policies in at least seven states other than South



                                        16
Carolina,     including          Alabama,             Florida,     Georgia,    Louisiana,

Mississippi,      Tennessee,          and    Texas.”             Id.    Although      Ward’s

multistate class purported to include “at a minimum, thousands of

persons” across the southern United States, Ward never identified

what state law would apply to the claims of absent class members

who are not residents of South Carolina and whose claims have no

connection to that state.                 Id.         In a class action potentially

governed     by   the        laws    of     multiple       states,      identifying      the

applicable    body      or     bodies       of    state    law     is   critical   because

“variations in state law may swamp any common issues and defeat

predominance.”       Castano v. American Tobacco Co., 84 F.3d 734, 741

(5th Cir. 1996).             Ward has the burden of showing “that common

questions of law predominate, and [she] cannot meet this burden

when the various laws have not been identified and compared.”

Gariety v. Grant Thornton, LLP, 368 F.3d 356, 370 (4th Cir. 2004);

see   also   Cole       v.    GMC,    484        F.3d    717,     730   (5th   Cir.    2007)

(decertifying       a    class       because          “[p]laintiffs     have   failed     to

adequately address, much less extensively analyze, [] variations

in state law”) (internal quotation marks and citation omitted).

             Because the district court ruled on the effect of the

door-closing statute before addressing the merits of Ward’s motion

for class certification, it did not decide whether the proposed

multistate class meets the requirements of both Rule 23(a) and

Rule 23(b)(3).          Even assuming that this proposed class could


                                                 17
satisfy the requirements of Rule 23(a), Ward has not established

that the multistate class satisfies Rule 23(b)(3)’s requirement

that common questions of law predominate.              Specifically, Ward

failed to identify and compare the applicable state laws.                 When a

plaintiff seeking certification fails to provide this analysis, it

is not possible for the district court to determine whether any

variations     in   state      law   “pose   ‘insuperable    obstacles’       to

certification”      of   a     multistate    class.    Spence      v.     Glock,

GES.m.b.H., 227 F.3d 308, 313 (D.C. Cir. 2000) (quoting Walsh v.

Ford Motor Co., 807 F.2d 1000, 1017 (D.C. Cir. 1986)).                  The need

in this case to identify all governing state laws and compare any

variations is underscored by the decisions in two recent cases

where plaintiffs in states within the proposed geographic class

made claims materially similar to Ward’s.              In contrast to our

decision today under South Carolina law, two district courts

applying     contract    law    principles    of   Alabama   and    Louisiana

concluded that the meaning of “actual charges” is unambiguous as

a matter of law.     See Claybrook v. Cent. United Life Ins. Co., 387

F. Supp.2d 1199, 1203 (M.D. Ala. 2005); Jarreau v. Cent. United

Life Ins. Co., No. 05-83-FJP-SCR, 2006 U.S. Dist. LEXIS 51196 at

*2 (M.D. La. May 16, 2006).          In light of Ward’s failure to show

that common issues of law would be predominant in a multistate

class, we affirm the decision of the district court to limit class

membership to South Carolina residents regardless of the effect of


                                       18
the door-closing statute.       See United States v. Smith, 395 F.3d

516, 519 (4th Cir. 2005) (“We are not limited to evaluation of the

grounds offered by the district court to support its decision, but

may affirm on any grounds apparent from the record.”).

                                     IV.

            We now turn to the cross-appeal filed by National, one

of the defendants.    National claims that the district court abused

its discretion in certifying even a statewide class because:            (1)

the class is not sufficiently numerous; (2) Ward is neither a

typical nor adequate class representative; and (3) individual

issues    will   predominate   the   determination    of   class   members’

claims.     On May 19, 2005, after the statewide class had been

certified but before any party had filed a motion for summary

judgment, National and Dixie petitioned this court to review the

district court’s certification order pursuant to Fed. R. Civ. P.

23(f).    This rule grants us the discretion to entertain appeals

from class certification orders prior to the entry of a final

judgment.    See Lienhart, 255 F.3d at 145.          Our court applies a

five-factor test to guide our discretion in deciding whether to

hear such interlocutory appeals:

     (1) whether the certification ruling is likely
     dispositive of the litigation; (2) whether the district
     court’s certification decision contains a substantial
     weakness; (3) whether the appeal will permit the
     resolution of an unsettled legal question of general
     importance; (4) the nature and status of the litigation
     before the district court (such as the presence of

                                     19
      outstanding dispositive motions and the status of
      discovery); and (5) the likelihood that future events
      will make appellate review more or less appropriate.

Id.   In their Rule 23(f) petition, the defendants raised the same

objections to the class certification order that National now

asserts in this appeal.     We denied the interlocutory petition for

review on June 23, 2005.

            National’s cross-appeal of the class certification is

before us as a result of the appeal taken by the plaintiff, Ward,

from a final judgment, namely, the summary judgment awarded to

defendant National.       Because we have decided to vacate that

judgment and remand the case for further proceedings on the

merits, National’s current challenge to class certification is

procedurally akin to the earlier interlocutory appeal.                  This

circumstance leads us to conclude that it would be premature for

us to address the class certification issue.              Earlier, when the

district    court   certified   the   statewide    class,    it   explicitly

reserved its authority to decertify or modify the class at a

future date.    See McNamara v. Felderhof, 410 F.3d 277, 281 (5th

Cir. 2005) (noting that under Rule 23(c)(1)(C) the district court

on remand “is free to reconsider its class certification order as

often as necessary before judgment.”).       The defendants went on to

file motions for summary judgment and for decertification of the

statewide    class.    After    the   district    court    granted   summary

judgment to National, the pending motion to decertify was denied

                                      20
as moot.   Now, in light of the remand, the district court will be

able to consider the motion to decertify.        Accordingly, we dismiss

without prejudice the cross-appeal filed by National.           Cf. Baskin

v.   Hawley,   810   F.2d   370,   371   (2d   Cir.   1987)   (“Prudential

considerations lead to our conclusion that these appeals should be

dismissed as premature notwithstanding the fact that they are

taken from what was, at that time, a ‘final decision[]’ within the

meaning of 28 U.S.C. § 1291.”) (alteration in original).




                                    V.

           In sum, we conclude that the meaning of the phrase

“actual charges” as used in Ward’s policy is ambiguous.                 We

therefore vacate the district court’s grant of summary judgment to

National and remand the case for further proceedings.           We affirm,

albeit on alternate grounds, the district court’s decision to

limit class membership to South Carolina residents.           Finally, we

dismiss without prejudice the cross-appeal filed by National

challenging the district court’s certification of a statewide

class.

                                                       REVERSED   IN PART,
                                                       AFFIRMED   IN PART,
                                                      DISMISSED   IN PART,
                                                            AND   REMANDED




                                    21